IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00339-CV

             IN THE INTEREST OF W.D AND C.D., CHILDREN



                          From the County Court at Law
                               Ellis County, Texas
                            Trial Court No. 95441CCL


                                       ORDER

       Exhibit Volumes 5-10 in this appeal were presented as sealed to this Court by the

court reporter. The Texas Department of Family and Protective Services, a party to this

appeal, requests copies of those volumes to prepare its brief. There being no order from

the trial court or this Court requiring these volumes to be sealed or prohibiting a party to

the appeal from accessing copies of those exhibits, the Department’s Motion to Request

Access and a Copy of Sealed Reporters Record is granted. Exhibit Volumes 5-10 are

ordered to be copied to a CD and mailed to the Department as soon as practical.


                                          PER CURIAM
Before Chief Justice Gray, and
       Justice Davis
Motion granted
Order issued and filed January 16, 2019




In the Interest of W.D and C.D., Children   Page 2